Title: To Alexander Hamilton from James McHenry, 11 April 1799
From: McHenry, James
To: Hamilton, Alexander


War Department, April 11, 1799. Acknowledges receipt of Hamilton’s letters of April 8 and 9, 1799, and notes that the contents of the letter of April 8 “will be duly weighed and attended to,” but that until a “more perfect” system for supplying the troops is adopted, the existing system, as outlined in his letter to Hamilton of March 21, 1799, will remain in effect. States that he is ready to forward money but only when Hamilton furnishes the names of the particular paymasters who are to distribute it. States that the clothing supply for the New York and Connecticut regiments will be sent within a week and that the clothing for the Pennsylvania and New Jersey regiments will be sent as soon as he is informed of the names of the officers responsible. Suggests that each recruiting officer assemble his recruits at the district’s general rendezvous so that they can be supplied with clothing.
